Order entered July 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00541-CV

      IN THE BEST INTEREST AND PROTECTION OF J.A., A MINOR CHILD

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                            Trial Court Cause No. 19M-091

                                          ORDER
       We ORDER this case be submitted without argument on July 22, 2019 to a panel

consisting of Chief Justice Burns and Justices Molberg and Nowell.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE